138 U.S. 404 (1891)
In re COOPER, Petitioner.
No number.
Supreme Court of United States.
Argued January 27, 28, 1891.
Decided February 2, 1891.
ORIGINAL.
*413 Mr. Calderon Carlisle and Mr. Joseph H. Choate for the motion for leave to file.
Mr. Attorney General and Mr. Solicitor General. opposing.
*414 MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
This is an application for leave to file a petition for a writ of prohibition to the District Court of the United States for the District of Alaska. The Attorney General being present and expressing a desire to that effect, opportunity was afforded him to be heard in opposition to granting the leave to file, and this resulted in argument having a much wider range than was necessary to the disposition of the motion.
We are of opinion, upon the preliminary question, that this court has jurisdiction to proceed in respect to the District Court of the United States for the District of Alaska, by way of prohibition, under section 688 of the Revised Statutes, and leave will therefore be given to file the petition for such writ and the accompanying suggestion. A rule will be entered as in like cases, returnable on such day as will allow reasonable time for service and return, in relation to which we invite the views of counsel.
(Counsel having conferred, the second Monday of April was made the return day.)
Leave granted.